•



                                                                                            FILED
                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA                              MAr 252011
                                                                                    cClert. u.s. District &Bankr
    Latonya M. Bradley,                   )                                          ourta tor the Dlstrtct at Cofu~~ra
                                          )
                   Plaintiff,             )
                                          )
           v.                             )       Civil Action No.       11      ,~6f.
                                          )
                                          )
    D.C. Superior Court, et aI.,          )
                                          )
                    Defendants.           )




                                       MEMORANDUM OPINION

           This matter is before the Court on its review of the plaintiff s pro se complaint and

    application to proceed in forma pauperis. The application will be granted and the complaint will

    be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

    dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

           Plaintiff, a District of Columbia resident, sues the Superior Court of the District of

    Columbia, the District of Columbia Court of Appeals, and two Superior Court judges. She has

    stated no facts about the named defendants, and this Court lacks jurisdiction to review any of

    their rulings. See 28 U.S.c. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United

    States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). A separate

    Order of dismissal accompanies this Memorandum Opinion.




    Date: May   n,     2011
                                                  United States District Judge